Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2009

USA v. Ellison
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1903




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Ellison" (2009). 2009 Decisions. Paper 1548.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1548


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 07-1903
                                      __________

                           UNITED STATES OF AMERICA
                                       v.
                                LARRY ELLISON,
                                               Appellant
                                   __________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                          (D.C. Criminal No. 05-cr-00619-5)
                      District Judge: Honorable Cynthia M. Rufe
                                      __________

                     Before: RENDELL and ROTH, Circuit Judges,
                             and HAYDEN, District Judge.
                                    __________

                            ORDER AMENDING OPINION
                                   __________

       As it appears that the Honorable Katherine S. Hayden who sitting by designation
as a member of the coram was incorrectly identified on the opinion and judgment filed
February 23, 2009 as a United States District Court Judge for the Eastern District of
Pennsylvania, it is hereby O R D E R E D that the opinion and judgment shall be
amended to correctly identify Judge Hayden as a United States District Court Judge for
the District of New Jersey. As this correction is clerical in nature, the amendment does
not effect the filing date of the opinion, judgment, or mandate.

For the Court,


Marcia M. Waldron, Clerk
Dated:    April 14, 2009

lwc/cc:   Karen L. Grigsby, Esq.
          Robert A. Zauzmer, Esq.
          Mr. Larry Ellison




                                    2